 1
 2
                         UNITED STATES DISTRICT COURT
 3
 4                      CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     STREVA PICKENS,                         Case No. EDCV 18-1850
 7
 8                       Plaintiff,
 9
                   v.                        JUDGMENT
10
11
     ANDREW SAUL, Commissioner
12
     of Social Security,
13
14
                         Defendant.
15
16
          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
17
18 Social Security is REVERSED AND THIS MATTER IS REMANDED for further
19
   administrative action consistent with the Report and Recommendation of United
20
21 States Magistrate Judge.
22
23
24 DATED: September 10, 2019
25
26
27                                    _______________________________________
28                                         UNITED STATES DISTRICT JUDGE
